HITZ, Associate Justice.
This is a cross-appeal taken by the defendants below in Hammett v. Minar et al., 60 App. D. C. 286, 53 F.(2d) 144, just decided.
The only question presented for decision is based upon the allowance of costs to the plaintiff while dismissing her bill of complaint, which question was presented by brief and argument at the bar.
-d . ,, ,, o , . .. But the allowance of costs m equity is ,, , , a matter of discretion with the court, not usually reviewa.ble on appeal, and the court below twice considered the question of these costs, and twice came to the same eonclusion regarding them; on the second occasion saying, “The adjudication of costs against the defendants in my former memorandum was not a clerical error, but intentional. I think that the Court is fully justified under the facts of this ease in so adjudging costs.”
And in our disposition of the main ease on its merits, we have directed that the costs be paid by the defendants.
So much of the decree appealed from in this cross-appeal awarding costs to plaintiff is affirmed, with costs.